TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 23, 2021



                                      NO. 03-21-00207-CV


  Marjorie Green; Mischa Dick; Healthcare Excellence Institute, LLC; and HealthSignal
                              Partners, LLC, Appellants

                                                 v.

  Russell Poses, Individually and Derivatively on behalf of Elevate Practice Management,
                                       Inc., Appellee




        APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
      DISMISSED ON JOINT MOTION -- OPINION BY CHIEF JUSTICE BYRNE




This is an appeal from the judgment signed by the trial court on April 19, 2021. The parties have

filed a joint motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Each party shall bear their own costs relating to this appeal, both in this Court and in the

court below.